By the Court,

Savage, Ch. J.
This case presents two points, First. Whether, when the plaintiff intends to recover against the maker and endorser of a promissory note in the same suit, he can insert any count in his declaration except the money counts. Second.. Whether he must prove upon the trial the service, of a copy of the note with the declaration. This suit against the maker and endorsers of a promissory note is authorized by the act of April 25, 1832. Session Laws of 1832, p. 489. The first section is as follows: “ It shall be lawful for the holder of any bill of exchange or promissory note hereafter to be made, instead of bringing separate suits against the drawers, makers, endorsers and acceptors of such bill or note, to include all or any of the said parties to the bill or note in one action, and to proceed to judgment and execution in the same manner as though all the defendants were joint contractors.” “ The plaintiff in any such action, and in all other actions on bills of exchange. or promissory notes, may declare upon the money counts alone; and any such bill or note may be given in evidence under the money counts in all cases, where a copy of the bill or note shall have been served with the declaration.” Ibid. § 3. The ninth section provides that the holder of a bill or note may still prosecute upon the note or bill as heretofore ; and the tenth provides for the assessment of damages by the clerk, where a copy of the note shall be filed with the declaration on the money counts.
As to the first question, there is nothing in the statute prohibiting the insertion of other counts in the declaration besides the money counts ; but in a case like the present, brought by a bank, there seems to be no object in including any other counts, but the accumulation of costs ; and therefore all but the money counts should be stricken out upon taxation. It has been decided by the court in an ordinary action between payee and maker, that a count on the note itself was properly joined with the money counts ; and I think it was also said, that the statute does not take away any right which parties *245previously had ; so that a plaintiff may now declare upon a note and give it in evidence as he might before the statute; and where that might be done before the statute, no copy need be served. The present, however, is a case in which, without the statute, no recovery could be had. The plaintiffs arc bound to bring themselves within the statute, or they must fail. Not having shown a joint cause of action against the defendants, the plaintiffs can recover on the money counts alone; and the note may be given in evidence under the money counts, provided a copy shall have been served with the declaration. This is a case in which the plaintiffs could not give such evidence at common law; they must therefore avail themselves of the benefits of the statute, by a compliance with its terms. No such evidence was given in this case; and the only question is, whether the objection of the defendants did not come too late. It was not raised until after the note had been read in evidence without objection, and the plaintiffs had rested their cause. It seems to me the proper time to make the objection, is before the note is received in evidence. The statute declares that such note may be given in evidence under the money counts, where a copy shall have been served; implying, negatively, that such note shall not be given in evidence, unless a copy shall have been served with the declaration ; but if the defendant makes no objection, the court will not refuse to receive the evidence. The fact that no objection is made, is a tacit admission that the copy liad been served according to the statute. At all events, the objection coming after the evidence was received, can only be considered technical, and may be fairly met by a technical answer. If the objection had been made in time, it seems to me to be a good one. It is only upon this condition that the plaintiffs can recover in this form of action. If they do not choose to comply with the condition, they may resort to separate actions as before the statute was passed.
New trial denied.